—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about December 13, 1996, which, upon reargument, adhered to a prior determination of the same court and Justice denying plaintiffs motion to vacate a default and restore her action to the calendar, unanimously affirmed, without costs.
The IAS Court’s determination to adhere to its prior decision denying plaintiffs motion for vacatur was appropriate since plaintiff advanced no excuse for her failure to respond to defendants’ motion for summary judgment (see, e.g., G.E. Capital Mtge. Servs. v Holbrooks, 245 AD2d 170). The assertion by plaintiffs counsel that an affirmation was filed in opposition to the motion is without support in the record. Concur — Rosenberger, J. P., Wallach, Tom and Saxe, JJ.